Citation Nr: 0329507	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-09 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from May 1959 to November 
1959; from October 1961 to August 1962, and from June 1963 to 
March 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 2001 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

While this appeal was pending legislation was passed that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  While the veteran was furnished 
with a copy of the pertinent VA regulations implementing the 
VCAA in a May 2002 statement of the case, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The records does not show 
that the veteran has been notified of what evidence was 
needed from him and what evidence VA would obtain.  While the 
veteran was furnished with a January 2001 letter addressing 
the VCAA, this letter dealt with a separate claim for an 
increased rating rather than the claims for service 
connection presently on appeal.  The Board no longer has 
authority to attempt to cure VCAA deficiencies.  See Disabled 
American Veterans c. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, a remand in necessary to 
ensure compliance with the provisions of the VCAA, VA 
implementing regulations, and the Court's decision in 
Quartuccio.

The veteran has asserted that he received treatment for 
dental trauma sustained during his service with the National 
Guard in 1961.  Specifically, he reported that he received 
treatment at the Army Hospital at Fort Steward, Georgia.  
While the veteran's service medical records are of record, 
medical records covering his period of service with the 
Tennessee National Guard is not of record.  While service 
records were received from the Tennessee National Guard in 
February 2002.  These records consist only of service 
personal records.  VA will make reasonable efforts to obtain 
relevant records not in the custody of a Federal department 
or agency, to include records from State or local 
governments.  Such reasonable efforts will generally consist 
of an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. 
§ 3.159(c)(1).  Accordingly, the Board is of the opinion that 
another effort should be made to associated medical records 
from the veteran's service with the National Guard with the 
claims folder.

The Board is also of the opinion that an effort should be 
made to obtain treatment records for the veteran's alleged 
dental trauma from the Army Hospital at Fort Stewart, 
Georgia.  VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2).

In addition, the evidence reflects that the veteran has 
received dental treatment since his separation from active 
duty.  In particular, in a February 2000 statement, he 
reports that he received treatment from Dr. Debbie Wallace 
and another unnamed dentist.  As records from these health 
care providers are potentially relevant, they should be 
obtained and associated with the claims folder.  See 
38 C.F.R. § 3.159(c) (2003).  

Based on the discussion above, this case is REMANDED for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran as to what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should request the veteran to 
provide the names and addresses of all 
sources of dental treatment since his 
separation from active duty.  After 
securing any necessary release, the RO 
should obtain these records.

3.  The RO should make another attempt to 
secure the veteran's medical records for 
the year 1961 from the Tennessee National 
Guard.

4.  The RO should obtain from the 
Hospital at Fort Stewart, Georgia, 
records pertinent to the veteran's 
alleged in-service tank injury in 1961.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim with consideration of 
all evidence received since issuance of 
the May 2002 statement of the case.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



